DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 13 July 2021 has been entered. 
Claims 1-5 remain pending in the application, wherein claim 1 has been amended and claim 6 has been cancelled.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzukiyama (JP 2004-281632, previously cited) in view of Yamazaki et al. (JP 2002-198685, previously cited) and Ohkoshi et al. (US PGPub. No. 2010/0238063, previously cited).
Claim 1: Tsuzukiyama teaches a thin electromagnetic wave absorber having a conductive film layer, a dielectric layer, and an impedance film layer (p. 1) (i.e. an electromagnetic wave absorbing sheet).  The impedance layer is a radio wave absorber (i.e. the impedance layer is an electromagnetic wave absorbing layer) (paragraph spanning p. 2-3) and the layers are arranged such that the dielectric layer 1b is between the impedance layer 1c (i.e. the electromagnetic wave absorbing layer) and the conductive layer 1a (p. 3; Fig. 1 copied below) (i.e. the dielectric layer is arranged on a back surface of the electromagnetic wave absorbing layer).  The transmission line prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Other suitable materials for the dielectric layer include polyethylene, polypropylene, polycarbonate, acrylic resin, insulating ceramics, etc.  Tsuzukiyama generally teaches that the thickness of the dielectric layer is preferably less than 0.04λ (p. 7).  For a millimeter-wave band (i.e. about 1 mm, which overlaps the range of wavelength for radio waves), the thickness would be less than about 0.04 times 1 mm (i.e. about 0.04 mm, which is about 40 µm), which overlaps the claimed range.  See MPEP § 2144.05.  However, Tsuzukiyama does not teach the claimed electromagnetic-wave absorbing material in a rubber binder.

    PNG
    media_image1.png
    302
    276
    media_image1.png
    Greyscale
(Tsuzukiyama, Fig. 1)

In a related field of endeavor, Yamazaki teaches a laminated type radio wave absorber (paragraph 0001).  Layers A, B, and C are a first material of a magnetic material dispersed in a resin and each having an absorption at different frequencies, and the layers are stacked in combinations with alternating layers of a dielectric material to provide an electromagnetic wave absorber with a predetermined absorption characteristic (paragraphs 0006-0007).  Yamazaki teaches the use of PE (i.e. polyethylene) as the dielectric material (paragraphs 0008 and 0010) and the first material of a magnetic material dispersed in a resin may be ferrite in a rubber material (i.e. a magnetic iron oxide and a rubber binder) (paragraph 0010).  The ferrite-rubber material of layers A, B, and C exhibit absorption characteristics of frequencies of about 2-20 GHz (i.e. near a millimeter-wave band) (paragraph 0011).  Yamazaki additionally teaches that PE (i.e. the dielectric layer) plays a role of an adhesive (i.e. the dielectric layer has adhesiveness) (paragraph 0010).
As Tsuzukiyama and Yamazaki both teach layered structures as radio wave absorbers, they are analogous.  Tsuzukiyama teaches a thin structure of wherein the dielectric layer (which may be PET, PE, etc.) should have a thickness of 0.04λ, and Yamazaki teaches PE as a dielectric material layered between the layers of a first material that may be a magnetic iron oxide dispersed in a rubber material.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tsuzukiyama to include the first material of a magnetic iron oxide 
In a related field of endeavor, Ohkoshi teaches a magnetic crystal suitable for electromagnetic wave absorbers for use in a high-frequency band of 25 GHz or more (i.e. a frequency band in or above a millimeter-wave band) (paragraph 0001), and more specifically may range from 25-160 GHz (paragraph 0023).  The magnetic crystal is derived from an ε-Fe2O3 crystal (i.e. a magnetic iron oxide) by substituting a part of the Fe site with a trivalent metal element (paragraph 0018), and the degree of substitution allows the peak position of absorption to fall within a desired band range, such as 76 GHz ± 10 GHz (paragraph 0023).  A powder of the electromagnetic wave absorbing material is mixed with a non-magnetic polymer substrate serving as a binder (paragraphs 0058-0059), which may be rubber (paragraph 0060) (i.e. particulate electromagnetic-wave absorbing material and a rubber binder).  The mixture may be injection-molded into a desired shape or may be applied onto a surface of a substrate (i.e. a layer) (paragraph 0062).  The claim limitation of “and thus absorbs electromagnetic waves” is acknowledged; however this limitation for the claimed electromagnetic-wave absorbing sheet (i.e. a claimed product) is not considered to render a patentable distinction over the prior art because it recites either a manner of operating the disclosed material (i.e. the manner in which electromagnetic waves are absorbed) or alternatively recites a specific material property.  See MPEP §§ 2112 and 2114.
As both Yamazaki and Ohkoshi teach the use of a magnetic iron oxide dispersed in a non-magnetic polymer such as rubber to form an electromagnetic wave absorbing material, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tsuzukiyama and Yamazaki to include an ε-Fe2O3 crystal dispersed 
Claim 2: Yamazaki teaches a reflecting surface R, such as an aluminum plate with a thickness of 0.5 mm, located on the back of the multiple layers of electromagnetic wave absorbing layers and dielectric layers and describes where Fig. 1a (copied below) shows the direction of incident waves (“EM”) as passing through the electromagnetic wave absorbing layers and dielectric layers (paragraph 0010).  Tsuzukiyama teaches a conductive coating layer 1a adjacent to the dielectric layer 1b (Fig. 1 above), wherein the conductive film layer may include metal thin films, such as Al, or a metal foil (p. 6).  Since Yamazaki teaches a reflecting layer of an aluminum plate and that the reflection is at the surface (“a reflecting surface”; paragraph 0010) and Tsuzukiyama teaches a layer that may be an aluminum thin film, it would have been obvious to one of ordinary skill in the art before the effective filing date that metal film of Tsuzukiyama also acts as a reflecting layer as taught by Yamazaki.  Tsuzukiyama teaches where this metal layer is adjacent the dielectric layer on the opposite side of the dielectric layer from the impedance layer (i.e. electromagnetic wave absorbing layer).

    PNG
    media_image2.png
    299
    469
    media_image2.png
    Greyscale
(Yamazaki, Fig. 1a)

Claims 3-4: Ohkoshi teaches an electromagnetic wave absorbing material that includes an ε-Fe2O3 crystal (i.e. epsilon iron oxide) and wherein a part of the Fe site is substituted with a trivalent metal element (paragraph 0018).
	Claim 5: Yamazaki teaches a dielectric layer of PE (paragraph 0010).  The multilayered structure is a stacked body with two or more layers of dielectric PE (Yamazaki Fig. 1a above).  Furthermore, Yamazaki teaches that when it is necessary to keep a distance between the layers of first material, a few PE layers may be overlapped (i.e. stacked together as two or more layers) (paragraph 0010).
	
Response to Arguments
Applicant’s arguments, see p. 5-19, filed 13 July 2021, with respect to the rejection of claims 1-5 under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons:
Applicant states, see p. 7-9, that the dielectric layer having adhesiveness and a thickness within the claimed range is a patentably distinguishing feature.  This premise is based on the assertion that Tsuzukiyama does not disclose that the dielectric layer has adhesiveness (see p. 7) and that Yamazaki is silent regarding the thickness of the dielectric layer (see p. 9).  However, the rejection is based on the prior art of Tsuzukiyama in view of Yamazaki and Ohkoshi, and one cannot attack references separately to overcome a reason to combine.  See MPEP § 2145(IV).  As outlined above, Tsuzukiyama teaches a thickness of the dielectric layer that overlaps the claimed range and where the dielectric layer may be PET (Tsuzukiyama, p. 5), or may be polyethylene, polypropylene, polycarbonate, etc. (Tsuzukiyama, p. 6), and Yamazaki teaches where PE (i.e. one of the choices for the dielectric layer of Tsuzukiyama) plays a role of an adhesive (i.e. the dielectric layer has adhesiveness) (Yamazaki, paragraph 0010).  Applicant further argues, p. 8-9, that the thickness of the dielectric layer is necessary to the electromagnetic-wave absorbing properties and discusses 
Applicant argues, see p. 10-18, that the wave absorbing layer is a second patentably distinguishing feature.  This premise is based on the argument that the impedance layer of Tsuzukiyama is not a true electromagnetic-wave absorbing layer, but only involves apparently absorbed electromagnetic waves (bottom of p. 12 of remarks).  However, the rejection is based on the prior art of Tsuzukiyama in view of Yamazaki and Ohkoshi, and one cannot attack references separately to overcome a reason to combine.  See MPEP § 2145(IV).  Applicant admits that the electric-wave absorbing sheets of Yamazaki and of Ohkoshi include the electromagnetic-wave absorbing layer (p. 17 of remarks).  The examiner acknowledges that the mechanism of electromagnetic-wave absorbance of a λ/4 type absorber differs from the absorbance by magnetic resonance (i.e. the description of how the electromagnetic-waves are absorbed or apparently absorbed are not misunderstood as applicant has asserted at the bottom of p. 15 of remarks); however, the material properties of how the electromagnetic-waves are absorbed or apparently absorbed due to being canceled out do not render a patentable distinction over the prior art.  See MPEP § 2114(II).  The impedance layer of Tsuzukiyama is interpreted as being called an electromagnetic wave absorbing sheet based on the teaching that the impedance layer is an absorber (Tsuzukiyama, paragraph spanning p. 2-3).  Applicant asserts that this teaching is based on an erroneous machine translation and refers to an attached machine translation; however, the referenced translation appears to be missing from the submitted documents.  The erroneous translation in question appears to be from paragraph 0009 of the attached translation from J-PlatPat, where, instead of stating “It is an absorber” (from the machine translation by Espacenet), the 
Applicant’s argument, see p. 17, that only the USPTO uses Tsuzukiyama as a basis for rejection is noted but is not considered to be germane to the fact pattern of the instant application because the reference was applied under US patent laws as appropriate with an explanation as to how the reference meets, or renders as obvious, the claim limitations.  
Applicant’s argument, p. 17-18, that Tsuzukiyama is improperly cited as a primary reference because it does not include the electromagnetic-wave absorbing layer is noted; however, the claims are rejected on the basis of the layered structure of Tsuzukiyama modified to include the electromagnetic-wave absorbing layer taught by Yamazaki and further modified by Ohkoshi, and one cannot attack references separately to overcome a reason to combine.  See MPEP § 2145(IV).  It is additionally noted that it would have been equally valid to have been based on the layered structure of Yamazaki modified to include the thickness of the dielectric layer taught by Tsuzukiyama.  In either scenario, the resulting modified structure is a layered structure having the electromagnetic-wave absorbing layer of Yamazaki modified by Ohkoshi and having a dielectric layer that has the thickness taught by Tsuzukiyama.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784